DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/559,100 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claim leaves out the option /OS executable pairs and indicates the processes are executed as background processes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No.11,237,839. 
P)ending claim 1 reads:
An information handling system, comprising:
at least one processor; and
a memory medium, coupled to the at least one processor, that stores instructions executable by the at least one processor, which when executed by the at least one processor, cause the information handling system (IHS) to:
register, by a first IHS initialization executable, a subroutine configured to store a plurality of network resource addresses respectively associated with a plurality of operating system(OS) executables;
for each IHS initialization executable of a plurality of IHS initialization executables:
retrieve the IHS initialization executable from the first non-volatile memory medium;
execute, by the at least one processor, the IHS initialization executable via an environment associated with information handling system firmware (IHSFW);
call, by the IHS initialization executable, the subroutine; and
store, by the subroutine, a network resource address of the plurality of network resource addresses associated with an OS executable of the plurality of OS executables via a data structure in the volatile memory medium;
execute, by the at least one processor, a first OS executable via an OS environment;
retrieve, by the first OS executable, the plurality of network resource addresses
from the data structure;
start, by the first OS executable, a background executable; and
for each network resource address of the plurality of network resource addresses of the data structure:
retrieve, by the background executable, the OS executable associated with the network resource address from another IHS based at least on the network resource address and via a network coupled to the IHS.

Patented claim 1 reads:
An information handling system, comprising:
at least one processor; and 
a memory medium, coupled to the at least one processor, that stores instructions executable by the at least one processor, which when executed by the at least one processor, cause the information handling system (IHS) to:
 execute, by the at least one processor, at least a portion of IHS firmware (IHSFW) from a first non-volatile memory medium of the IHS; retrieve, from the first non-volatile memory medium, a first IHS initialization executable associated with a first operating system (OS) executable; execute, by the at least one processor, the first IHS initialization executable via an environment associated with the IHSFW; 
register, by the first IHS initialization executable, a subroutine configured to store a plurality of network resource addresses respectively associated with a plurality of OS executables; 
copy, by the first IHS initialization executable, the first OS executable from the first non-volatile memory medium to a volatile memory medium of the IHS; execute, by the at least one processor, the first OS executable via an OS environment; 
for each IHS initialization executable of a plurality of IHS initialization executables: 
retrieve the IHS initialization executable from the first non-volatile memory medium;
execute, by the at least one processor, the IHS initialization executable via the environment associated with the IHSFW; 
call, by the IHS initialization executable, the subroutine; and
 	store, by the subroutine, a network resource address of the plurality of network resource addresses associated with an OS executable of the plurality of OS executables via command line arguments, wherein the command line arguments are stored via a data structure in the volatile memory medium;
 retrieve, by the first OS executable, the command line arguments from the volatile memory medium;
start, by the first OS executable, a background executable; and 
for each network resource address of the command line arguments: 
retrieve, by the background executable, the OS executable associated with the network resource address from another IHS based at least on the network resource address and via a network coupled to the IHS.

Although the claims at issue are not identical, they are not patentably distinct from each other because  The claims differ in the order of the stanzas and patent claims includes copying and the call being a command line call.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Paul R. MYERS/Primary Examiner, Art Unit 2187